Proceeding pursuant to CPLR article 78 to review (1) a determination of the Public Employment Relations Board, dated December 19, 1975 and made after a hearing, that certain of petitioner’s employees were not managerial employees and (2) an order of the board, dated April 8, 1976, which certified the Copiague Association of Principals as the representative of those employees. Determination and order confirmed and proceeding dismissed on the merits, without costs or disbursements. There is substantial evidence in the record to justify the board’s finding that the principals and assistant principals did not directly assist in, or significantly participate in, collective negotiations between the employer school district and the teachers’ association and, hence, that said principals and assistant principals were not managerial employees within the meaning of section 201 (subd 7, par [a]) of *597the Civil Service Law (see Matter of State of New York, 5 PERB, par 5-3001; Matter of Board of Educ., Beacon Enlarged City School Dist., 4 PERB, par 4-4024). The board’s finding of managerial status in a prior proceeding involving the same employees was based upon a much more limited record and a double standard evidentiary test which has now been discredited (see L 1975, ch 854, § 1, amdg L 1971, ch 503, § 5). Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.